DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 32-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Independent claims 30 and 58 recite “where F represents the largest full aperture F-number of an entire system of the zoom lens”.  The examiner has failed to find support for this definition of “F”.  In fact, the specification, as originally filed, defines “F” as “a minimum F-number of an entire system of the zoom lens” (see paragraphs [0011] and [0060]), such that newly amended claims 30 and 58 lack support in the specification for “F” as being a “largest” full aperture.
Because the specification fails to support F as the largest full aperture F-number, and in an effort to provide compact prosecution, the examiner has interpreted F as the minimum F-number as specified and originally claimed.
Claims 31-57 are rejected as they inherent all of the claimed limitations of the base claim from which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, 33, 34, 40-42, 52, 54 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al (U.S. Patent Publication 2016/0048007).
With regard to independent claim 30, Takada et al teaches a zoom lens comprising (page 1, paragraph [0003]) a plurality of lens units (Figures 17 A-C), an interval between each pair of adjacent lens units among the plurality of lens units being changed during zooming (page 25, paragraph [0405] (bridging page 26), data for d2, d7, d9, d18 and d22), the plurality of lens units consisting of, in order from an object side to an image side, a first lens unit (Figures 17A-17C, element G1) having a positive refractive power (page 25, paragraph [0405] (bridging page 26), data for f1), a second lens unit (Figures 17A-17C, element G2) having a negative refractive power (page 
With respect to dependent claim 33, Takada et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expression 0.01 < BKW/LRW < 0.40, as defined (page 25, paragraph [0405] (bridging page 26), data for Example 9).
With respect to dependent claim 34, Takada et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expression 0.50 < LLW/LW < 1.00, as defined (page 25, paragraph [0405] (bridging page 26), data for Example 9).
With respect to dependent claim 40, Takada et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expression 0.10 < fLRW/f1 < 1.00, as defined (page 25, paragraph [0405] (bridging page 26), data for Example 9).
With respect to dependent claim 41, Takada et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expression -3.00 < fLRW/f2 < -1.00, as defined (page 25, paragraph [0405] (bridging page 26), data for Example 9).
With respect to dependent claim 42, Takada et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expression -10.00 < f1/f2 < -2.00, as defined (page 25, paragraph [0405] (bridging page 26), data for Example 9).

With respect to dependent claim 33, Takada et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom further comprising an aperture stop arranged between the second lens unit and the rear lens group (Figures 17A-17C, element S).
With regard to independent claim 58, Takada et al teaches an image pickup apparatus (page 1, paragraph [005]) comprising: a zoom lens (page 1, paragraph [0003]); and an image pickup element configured to receive light of an image formed by the zoom lens (page 1, paragraph [0005]), wherein the zoom lens includes a plurality of lens units (Figures 17 A-C), an interval between each pair of adjacent lens units among the plurality of lens units being changed during zooming (page 25, paragraph [0405] (bridging page 26), data for d2, d7, d9, d18 and d22), the plurality of lens units consisting of, in order from an object side to an image side, a first lens unit (Figures 17A-17C, element G1) having a positive refractive power (page 25, paragraph [0405] (bridging page 26), data for f1), a second lens unit (Figures 17A-17C, element G2) having a negative refractive power (page 25, paragraph [0405] (bridging page 26), data for f2), and a rear lens group including at least one lens unit (Figures 17A-17C, elements G3, G4 and G5), wherein the following conditional expressions are satisfied: 0.70 < F, 2.50; 0.36 < LRW/LW < 1.00; 0.02 < LRAW/LRW ≤ 0.18; and 0.01 < BKW/LRW < 0.40, as defined (page 25, paragraph [0405] (bridging page 26), data for Example 9).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (U.S. Patent Publication 2016/0048007) as applied to claim 30 above, and further in view of Yamasaki (U.S. Patent Publication 2017/0052353).
With respect to dependent claim 49, although Takada et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 30, Takada et al fails to teach such a zoom lens wherein the second lens unit moves toward the object side during focusing.  In a related endeavor, Yamasaki teaches a zoom lens system (page 1, paragraph [0002]) wherein the second lens unit moves toward the object side during focusing (page 2, paragraph [0044]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the zoom lens, as taught by Takada t al, with the second lens unit moving for focusing, as taught by Yamasaki, to provide a clear image.

Allowable Subject Matter
Claims 32, 35-39, 43-48, 50, 51, 53 and 55-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a zoom lens comprising a plurality of lens units, an interval between each pair of adjacent lens units among the plurality of lens units being changed during zooming, the plurality of lens units consisting of, in order from an object side to an image side, a first lens unit having a positive refractive power, a second lens unit having a negative refractive power, and a rear lens group including at least one lens unit, wherein the following conditional expressions are satisfied: 0.70 < F, 2.50; 0.43 < LRW/LW < 1.00; and 0.02 < LRAW/LRW < 0.30, as defined, the prior art fails to teach such a zoom lens simultaneously satisfying the conditional expressions: 10 ≤ N ≤ 30, as claimed and defined in dependent claim 32; -20.00 < fLAW/fLRW < -0.10, as claimed and defined in dependent claim 35; -1,000.00 < (AR1-AR2)/(AR1+AR2) < -1.00, as claimed and defined in dependent claim 36; -2.50 < fLAW/fLRfW < -0.25, as claimed and defined in dependent claim 37; -2.50 < fLAW/fLReW < -0.25, as claimed and defined in dependent claim 38; 0.50 < fLRfW/fLReW < 2.00, as claimed and defined in dependent claim 39; 1.00 < f1/f3 < 5.00, as claimed and defined in dependent claim 43; -1.50 < f2/f3 < -0.30, as claimed and defined in dependent claim 44; -2.00 < M1/M2 < -0.05, as claimed and defined in dependent claim 45; 0.02 < M2/f1 < 0.50, as claimed and defined in dependent claim 46; -1.00 < M1/f1 < -0.01, as claimed and defined in dependent claim 47; or -1.00 < β2T < -0.50, as claimed and defined in dependent claim 50.  The prior art also fails to teach such a zoom lens, as claimed in independent claim 30: wherein the first lens unit consists of, in order from an object side to an image side, a negative lens, a positive lens and a positive lens, as claimed in dependent claim 48; wherein the second lens unit consists of, in order from an object side to an image side, a negative lens, a negative lens, a positive lens, a negative lens and a negative lens, as claimed in dependent claim 51; .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
13 January 2021